               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MARYLAND

                                :
DIONE RODMAN
                                :

     v.                         :   Civil Action No. DKC 18-3757

                                :
TRACEY D. JEAN-CHARLES, ESQ.,
et al.                          :

                        MEMORANDUM OPINION

     Presently pending and ready for resolution in this action

arising from state court foreclosure proceedings are: (1) a motion

to dismiss filed by defendants Century 21 Downtown (“Century 21”)

and Gina Gargeu, (ECF No. 12); (2) a motion to dismiss filed by

defendants Shapiro & Brown, LLP (“Shapiro & Brown”), Kristine D.

Brown, and John Stephen Burson, (ECF No. 17); (3) a motion to

dismiss filed by Defendant Federal National Mortgage Association

(“FNMA”), (ECF No. 26); and (4) a motion to dismiss filed by

defendant Lenita Neal (“Deputy Sheriff Neal”), (ECF No. 31).1   The

issues have been briefed, and the court now rules, no hearing being

deemed necessary.   Local Rule 105.6.   For the following reasons,

all of the motions to dismiss will be granted.




     1 The two other defendants, Tracey Jean-Charles and BP Fisher
Law Group, LLP, have not been served. As the complaint will be
dismissed on grounds equally applicable to them, however, the court
does not address the failure of service.
I.   Background

     According to the complaint, (ECF No. 1), on April 16, 2016,

Dione Rodman signed an apartment lease with Norman Driver, the

purported owner of a property at 1223 North Eden Street, Baltimore,

Maryland 21213 (the “Property”).         Ms. Rodman was later able to

amend the lease to rent the entire Property.         Ms. Rodman’s lease

was to last for two years, with an option for renewal.

     Seemingly    unbeknownst   to   Ms.   Rodman,   FNMA,   through   its

counsel, Shapiro & Brown, had filed for foreclosure on the Property

in the Circuit Court for Baltimore City (the “Circuit Court”) on

December 19, 2014.2   (ECF No. 17, at 1-2).     On April 14, 2016, two

days before Ms. Rodman had signed her lease with Mr. Driver, a

foreclosure sale was held at which FNMA purchased the Property,

and on September 1, 2016, the Circuit Court ratified that sale.

(Id.).

     Ms. Rodman alleges that FNMA, Ms. Brown, Shapiro & Brown, Mr.

Brunson, and several other Shapiro & Brown employees “created a



     2 The parties disagree about the date of filing of the
foreclosure action, (see ECF No. 17, at 1 n.1), but this
disagreement is immaterial. At some point, Plaintiff became an
“Interested Party” in the foreclosure action, opposed the
purchaser’s motion for judgment awarding possession, filed an
emergency motion to stay eviction, and filed an appeal from the
adverse rulings. (ECF Nos. 26-4 (circuit court foreclosure
docket), 26-5 (civil appeal information sheet), 26-6 (case
information, Court of Special Appeals). Plaintiff does not dispute
the authenticity of these documents, or refute the assertions that
she participated in the state court proceedings. Indeed, she also
attached some of the documents. See ECF No. 36-2.
                                     2
fake Deed of Trust . . . and a fake Promissory Note alleging that

Wells Fargo held a mortgage on the Property for a sum of $179,800.”

(ECF No. 1, at 7).       Ms. Rodman alleges that these same defendants

submitted false documents to the Circuit Court in order to gain

possession of the Property.

        According to Plaintiff, on May 18, 2017, defendant Tracey

Jean-Charles submitted a motion for possession of the Property to

the Circuit Court.       Ms. Rodman then contacted Ms. Jean-Charles and

Ms. Jean-Charles allegedly informed Ms. Rodman that there had never

been an actual mortgage on the property.              Ms. Rodman claims that

in this conversation she also, “gained an agreement to purchase

the Property[.]”         (ECF No. 1, at 8).           But Ms. Jean-Charles

subsequently “withdrew the agreement,” sent a crew to change the

locks to the Property and, along with Defendants Gargeu and Century

21, posted an advertisement to the real estate website Zillow,

offering the Property for sale.

        Ms.   Rodman   claims   that   during   the   efforts   to   sell   the

Property, she arranged with FNMA to lease the Property until its

sale.     Despite this, she alleges, she has been locked out of the

property 18 times and evicted five times.               She further alleges

that defendant BP Fisher Law Group, LLP (“BP Fisher”) sent an

employee to break into the Property in order to photograph it.

        According to Ms. Rodman, BP Fisher’s break-in was not the

only one, and all of the defendants – except Deputy Sheriff Lenita

                                       3
Neal (“Deputy Sheriff Neal”) – have hired people to break into the

Property and to disturb Ms. Rodman’s possession of it.        Allegedly,

these intrusions have resulted in serious damage to the Property.

Ms. Rodman alleges that Ms. Jean-Charles has issued several money

orders to Deputy Sheriff Neal in return for Deputy Sheriff Neal

agreeing to evict Ms. Rodman.        According to the complaint, Ms.

Gargeu has instructed Deputy Sheriff Neal over the phone while

Deputy Sheriff Neal has carried out evictions.

      The   most   serious   of   these    alleged   intrusions,    though,

occurred in October 2017.         Ms. Rodman alleges that FNMA hired

someone to break into the Property, but that Ms. Rodman caught him

in the act of picking the lock to the Property.         A scuffle ensued

which ended with the intruder threatening Ms. Rodman with a

firearm.    Ms. Rodman asked him what he was doing and the intruder

allegedly stated that the “bank sent him[.]” Ms. Rodman then began

yelling for help, after which the armed man left the Property.

      Plaintiff brought this action on December 6, 2018.           (ECF No.

1).   Her complaint includes 13 counts against nine defendants.         As

is often the case when a plaintiff sues a large number of people

in a multicount complaint, it is not always clear which counts are

brought against which Defendants.         Based on the complaint itself,

and informed by the motion papers, it appears that the claims and

relevant defendants are as follow: Count one, “conversion of real

property,” appears to be brought against all Defendants.              Count

                                     4
two, “trespass to land and improvements” is brought against all

Defendants except Deputy Sheriff Neal.      Count three, fraud, is

brought against Tracey Jean-Charles and all Defendants involved in

the foreclosure sale. Count four, “mail fraud,” is brought against

Shapiro & Brown, Ms. Brown, Mr. Burson, BP Fisher, Ms. Jean-

Charles, and Deputy Sheriff Neal.      Count five, “wire fraud,” is

brought against Ms. Jean-Charles.    Count six, conspiracy to commit

assault with a deadly weapon, is brought against FNMA.        Count

seven, malicious destruction of property, is brought against FNMA,

BP Fisher, and Century 21.   Count eight, embezzlement, is brought

against Shapiro & Brown, Ms. Brown, FMNA, BP Fisher, Ms. Gargeu,

and Century 21.    Count nine, “violation of human rights,” is

seemingly brought against all Defendants.     Count ten, “violation

of 5th Amendment due process clause,” is brought against Ms. Brown

and Ms. Jean-Charles.   Count eleven, “Violation of 14th amendment

due process clause,” is brought against Ms. Brown and Ms. Jean-

Charles. The twelfth count, “illegal lock-out,” is brought against

all Defendants.   Finally, count thirteen, wrongful evictions, is

brought against Deputy Sheriff Neal.

II.   Standards of Review

      A.   Federal Question Jurisdiction

      Plaintiff invokes this court’s jurisdiction on the basis of

federal question jurisdiction, 28 U.S.C. § 1331.         Generally,

whether any of plaintiff’s claims “arise under” federal law is

                                 5
determined by the application of the well-pleaded complaint rule.

Ali v. Giant Food LLC/Stop & Shop Supermarket Co., LLC, 595

F.Supp.2d 618, 621 (D.Md. 2009).                This rule “provides that federal

jurisdiction exists only when a federal question is presented on

the    face    of     the     plaintiff’s        properly    pleaded      complaint.”

Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).                          Plaintiff

arguably alleges claims under certain federal statutes, although

none   survive       under    Fed.R.Civ.P.12(b)(1)          and   (6)   as     explained

below.

       B.     Supplemental Jurisdiction

       Because the court will dismiss all claims over which it has

original jurisdiction, pursuant to 28 U.S. § 1367(c), the court

declines to exercise supplemental jurisdiction over Plaintiff’s

state law claims.           Therefore, only Plaintiff’s federal law claims

are analyzed under Fed.R.Civ.P. 12(b)(6) below.

       C.      Failure to State a Claim

       The purpose of a motion to dismiss under Rule 12(b)(6) is to

test   the    sufficiency       of   the   complaint.         Presley     v.      City   of

Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006).                     A plaintiff’s

complaint need only satisfy the standard of Rule 8(a), which

requires a “short and plain statement of the claim showing that

the pleader is entitled to relief.”                Fed.R.Civ.P. 8(a)(2).            “Rule

8(a)(2)      still    requires       a   ‘showing,’    rather      than      a    blanket

assertion, of entitlement to relief.”                Bell Atl. Corp. v. Twombly,

                                            6
550 U.S. 544, 555 n.3 (2007).         There must be more than “a formulaic

recitation    of   the    elements    of       a   cause    of    action”       or    “naked

assertion[s] devoid of further factual enhancement.”                           Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted).                            At

this stage, all well-pleaded allegations in a complaint must be

considered as true, Albright v. Oliver, 510 U.S. 266, 268, (1994),

and all factual allegations must be construed in the light most

favorable to the plaintiff, see Harrison v. Westinghouse Savannah

River Co., 176 F.3d 776, 783 (4th Cir. 1999) (citing Mylan Labs.,

Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993)).                             The court

can consider documents attached to the complaint, referred to in

the complaint, or integral to the dispute, if their authenticity

is   not   challenged.        Strickland-Lucas         v.    Citibank,          N.A.,    256

F.Supp.3d 616, 622-23 (D.Md. 2017) (quoting Goines v. Valley

Community Services Bd., 822 F.3d 159, 165-66 (4th Cir. 2016)).

      In   addition      to   bringing     their     motions          to    dismiss    under

Fed.R.Civ.P. 12(b)(6), all of the Defendants seek dismissal under

Fed.R.Civ.P.       12(b)(1).         The       existence         of        subject    matter

jurisdiction is a threshold issue the court must address before

considering the merits of the case.                 Jones v. Am. Postal Workers

Union, 192 F.3d 417, 422 (4th Cir. 1999).                             When a defendant

challenges subject matter jurisdiction, “the district court is to

regard the pleadings as mere evidence on the issue, and may

consider evidence outside the pleadings without converting the

                                           7
proceeding to one for summary judgment.”            Richmond, Fredericksburg

& Potomac R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir.

1991).    Moreover, the plaintiff has the burden of proving that

subject matter jurisdiction exists.          Id.

III. Analysis

     A.      Subject Matter Jurisdiction

     The Defendants argue that this court lacks subject matter

jurisdiction for a number of reasons.                All of the Defendants

suggest that this court lacks subject matter jurisdiction to hear

Plaintiffs’ claims under the Rooker-Feldman doctrine.                 (ECF No.

12, at 11; ECF No. 17, at 19; ECF No. 26-2, at 11; ECF No. 31-1,

at 7).    Defendants Century 21, Gargeu, and FNMA also claim that

Plaintiff lacks standing – and thus that the court lacks subject

matter jurisdiction – because there is no justiciable “case” or

“controversy.”      (ECF No. 12, at 9; ECF No. 26-2, at 8).           Finally,

FNMA also argues that this court is “require[d] to abstain” from

exercising    jurisdiction    over    this   matter     under   the    Younger

abstention doctrine.     (ECF No. 26-2, at 11).

     1.      Rooker-Feldman Doctrine

     Under    the    Rooker–Feldman    doctrine,      federal   courts    lack

subject matter jurisdiction to sit in appellate review of judicial

determinations made in state courts.               See District of Columbia

Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v.

Fidelity Trust Co., 263 U.S. 413 (1923). “[J]urisdiction to review


                                      8
such decisions lies exclusively with superior state courts and,

ultimately, the United States Supreme Court.”          Plyler v. Moore,

129 F.3d 728, 731 (4th Cir. 1997); see 28 U.S.C. § 1257(a).

Accordingly, Rooker–Feldman bars “cases brought by state-court

losers complaining of injuries caused by state-court judgments

rendered   before   the   district   court   proceedings   commenced   and

inviting district court review and rejection of those judgments.”

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

(2005).    Moreover, Rooker–Feldman bars “lower federal courts from

considering not only issues raised and decided in the state courts,

but also issues that are ‘inextricably intertwined’ with the issues

that were before the state court.’”          Washington v. Wilmore, 407

F.3d 274, 279 (4th Cir. 2005) (quoting Feldman, 460 U.S. at 486);

see Plyler, 129 F.3d at 731.

            The “inextricably intertwined” prong of the
            doctrine bars a claim that was not actually
            decided by the state court but where “success
            on   the   federal   claim  depends   upon   a
            determination that the state court wrongly
            decided the issues before it.”    Plyler, 129
            F.3d   at   731  (internal   quotation   marks
            omitted). Under either the “actually decided”
            or the “inextricably intertwined” prong, the
            principle is the same: “[A] party losing in
            state court is barred from seeking what in
            substance would be appellate review of the
            state judgment in a United States district
            court, based on the losing party's claim that
            the state judgment itself violates the loser's
            federal rights.”   Johnson v. De Grandy, 512
            U.S. 997, 1005–06 (1994).



                                     9
Brown & Root, Inc. v. Breckenridge, 211 F.3d 194, 198 (4th Cir.

2000); see Exxon Mobil, 544 U.S. at 293-94 (explaining that Rooker–

Feldman    analysis     explores   not    simply   whether   issue   has    been

litigated in state court, but whether the federal plaintiff seeks

to “undo” an unfavorable state court judgment).

     “Courts have consistently applied the Rooker–Feldman doctrine

to dismiss claims requesting federal district court review of a

state court’s eviction and foreclosure proceedings.”                  Nott v.

Bunson, No. WMN-09-2613, 2009 WL 3271285, at *2 (D.Md. Oct. 9,

2009) (citing Poydras v. One West Bank, No. 9–11435, 2009 WL

1427396 (E.D.Mich. May 20, 2009) (collecting cases)); see also

Ogunsula v. Holder, No. GJH-15-1297, 2015 WL 3892126, at *3 (D.Md.

June 22, 2015) (“With respect to Plaintiff’s claim regarding the

alleged improper foreclosure on and eviction from her home, her

claim is not appropriately brought in this Court.”).

     Plaintiff has brought suit against Defendants on multiple

legal theories, several of which rely on the premise that the

underlying foreclosure sale and award of possession were improper.

Specifically, Counts I, III, IV, V, VIII, X, XI, XII, and XIII are

all rooted in Defendants’ alleged misconduct in bringing and

pursuing the foreclosure action in the Circuit Court. All of these

counts    are   based   on   Defendants’      allegedly   “submit[ing]     false

documents to the Baltimore City Circuit Court,” making various

false claims before that court, or taking action to follow through

                                         10
on the Circuit Court’s judgment. (ECF No. 1, at 7-16). Exercising

jurisdiction       over   these    counts      would    require           this    court     to

“determine that the [state] court judgment was erroneously entered

or [to] take action that would render the [state court] judgment

ineffectual.”       Smalley v. Shapiro & Burson, LLP, 526 Fed.App’x

231, 236 (4th Cir. 2013). This is exactly the kind of determination

that this court is barred from making under the Rooker-Feldman

doctrine.    Id.    The remaining counts, while certainly “intertwined

with” the Circuit Court action, are nonetheless rooted in the

potentially tortious way certain Defendants carried out Rodman’s

evictions.

     Counts dismissed under the                Rooker-Feldman             doctrine, are,

again, dismissed ultimately due to a lack of subject matter

jurisdiction.         A   dismissal      for     a     lack        of     subject     matter

jurisdiction “must be one without prejudice, because a court that

lacks jurisdiction has no power to adjudicate and dispose of a

claim on the merits.”          S. Walk at Broadlands Homeowner’s Ass’n,

Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir.

2013).      Accordingly,       these    counts       will   be      dismissed        without

prejudice.

     2.      Standing

     FNMA, Century 21, and Ms. Gargeu all seek dismissal on the

ground    that     Plaintiff      has   not     stated        an        “actual     case    or

controversy” and therefore lacks standing before this court.                               FNMA

                                         11
does   not   suggest     that   this   lack   of   standing    applies   to   any

particular counts, but rather argues for “the Complaint [to be]

immediately dismissed without leave to amend.”                (ECF No. 26-2, at

11).     Century 21 and Ms. Gargeu argue the same.             (ECF No. 21, at

10-11).

       While Plaintiff may have lacked standing to bring certain

claims    related   to    the   foreclosure    sale,   Plaintiff     does     have

standing to bring those claims not barred by the Rooker-Feldman

doctrine.    In other words, Ms. Rodman has standing to allege that

FNMA, Century 21, and Ms. Gargeu are liable for “trespass to land

and improvements,” “conspiracy to commit assault with a deadly

weapon,” “malicious destruction of property,” and “violation of

human rights.”      These counts are not, as FNMA, Century 21, and Ms.

Gargeu argue, “a [sic] collateral attack on the Order granting the

right to possession[.]” (ECF No. 26-2, at 11).                   None of these

claims are based on conduct which is “intrinsic to the state

proceedings themselves” nor would addressing these claims require

this court “to overturn or permit any collateral review of a final,

state court judgment.”          (ECF No. 21, at 10.)     Whether Ms. Rodman

has stated a claim for these causes of action – and whether the

court may or should exercise jurisdiction over these claims – is

a separate question.




                                        12
     B.      Failure to State a Claim

     Of the thirteen causes of action Ms. Rodman includes in her

complaint, six potentially invoke federal law: Count IV, mail

fraud; Count V, wire fraud; Count VIII, embezzlement; Count IX,

violation of human rights; Count X, “Violation of 5th Amendment Due

Process Clause”; and Count XI, “Violation of 14th Amendment Due

Process Clause[.]”         Of these six, all but Count IX, entitled

“violation of human rights,” will be dismissed for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine.          However,

even if this court had subject matter jurisdiction over the counts

entitled “Mail Fraud,” “Wire Fraud,” “Embezzlement,” “Violation of

5th Amendment Due Process Clause,” and “Violation of 14th Amendment

Due Process Clause,” Plaintiff has not adequately pleaded these

claims.

     “[T]he federal mail and wire fraud laws are criminal statutes

that do not, by themselves, give rise to a private civil cause of

action.”     Morganroth & Morganroth v. DeLaurean, 123 F.3d 374, 386

(6th Cir. 1997).         Likewise, embezzlement is a criminal offense

under both federal law, see generally, Mena v. Lynch, 820 F.3d

114, 118 (4th Cir. 2016), and Maryland state law, Md. Code An.,

Cim. Law § 7-113.

     As for the causes of action alleging violations of Ms.

Rodman’s due process rights in Counts X and XI, these are properly

understood     to   be     18   U.S.C.    §   1983   claims.   To   state

                                     13
a claim under 42    U.S.C. § 1983,        a    plaintiff       must   allege   the

violation of a right secured by the Constitution and must also

show that the alleged deprivation was committed by a person acting

under color of state law.      Mauler v. Arlotto, 777 Fed.Appx. 59, 60

(4th Cir. 2019) (quoting West v. Atkins, 487 U.S. 42, 48 (1988)).

When addressing whether a private party acted under color of law,

a court starts with the presumption that private conduct does not

constitute    governmental    action.         “[T]he    under-color-of-state-

law element of § 1983 excludes       from       its    reach    ‘merely    private

conduct, no matter how discriminatory or wrongful.’”                      American

Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999) (internal

citations omitted).       Thus “the party charged with the deprivation

must be a person who may fairly be said to be a state actor . . .

because he is a state official, because he has acted together with

or has obtained significant aid from state officials, or because

his conduct is otherwise chargeable to the State.”                        Lugar v.

Edmondson Oil Co., 457 U.S. 922, 937 (1982).

     Here,    Plaintiff    alleges   in       her   constitutional      violation

claims that:

             Kristine Brown and Tracey Jean-Charles failed
             to accurately notify Plaintiff of the events
             taking place in the foreclosure proceedings,
             such as an auction being scheduled, proper
             notice of termination of tenancy, collecting
             tenancy information previous to requesting
             possession, stealing the mail so Plaintiff
             would not be informed of foreclosure or
             requests for information, failing to provide

                                     14
          Plaintiff    with   foreclosure    documents,
          initiating four actual evictions without
          proper paperwork, and changing the locks
          without consent from the court. Defendants
          violated the due process clause to illegally
          deprive Plaintiff of the Property.

(ECF No. 1, at 13-14).

     The alleged misuse of judicial procedures will not qualify

Defendants as state actors under § 1983.      “[A] private party’s

mere invocation of state legal procedures has not been held by the

Supreme Court to constitute ‘joint participation’ or ‘conspiracy’

with state officials satisfying the § 1983 requirement of action

under color of state law .”   Donlan v. Smith, 662 F.Supp. 352, 359

(D. Md. 1986); see also Field Auto City, Inc. v. General Motors

Corp., 476 F.Supp.2d 545, 555 (E.D.Va. 2007) (“Simply put, the

misuse by private litigants of a state statute or rule does not

constitute state action for purposes of § 1983.”).

     Deputy Sheriff Neal is not mentioned in Counts X and XI with

regard to due process, but is mentioned in count IX, for so-called

violation of human rights.      With regard to Sheriff Neal, the

complaint alleges in Count IX that:

          Sheriff L. Neal called animal control and
          tried to remove Rodman’s family cat with her
          kittens. Rodman has been evicted out of her
          property four times without any proper
          paperwork. L. Neal attempted to have Rodman
          arrested for retrieving money and keys from
          the Property on April 3, 2018.          Gargeu
          instructs the sheriff over the telephone while
          the sheriff is at the Property. The sheriff
          instructs the work crew to remove the locks

                                 15
          and change all of them to lock Rodman out.
          The sheriff tried to have the Property boarded
          up on April 9, 2018.

(ECF No. 1, at 12-13).    The source of any “human right” is not

defined in count IX, nor is the contour of the right.    “Violation

of human rights,” is not a cognizable federal civil cause of

action.   Plaintiff has framed this cause of action as stemming

from a hodgepodge of conduct, all of it overlapping with other

claims: specifically, Rodman alleges that “[t]he Defendants have

treated Rodman inhuman[,]” through fraud, trespassing, harassment,

and numerous evictions.   (ECF No. 1, at 12-13).   While much of the

conduct described in this cause of action meets elements for other

claims Plaintiff has brought, there is no catch-all “violation of

human rights” cause of action that this court is aware of.

     In Plaintiff’s opposition to Deputy Sheriff Neal’s motion to

dismiss, Plaintiff appears to assert that her claim alleges a

violation of her Fourth Amendment rights by Deputy Sheriff Neal.

(ECF No. 37, at 15-16).    Briefs in opposition to a dispositive

motion may not be used to amend a complaint or add new claims.

Mylan Laboratories, Inc. v. Akzo, N.V., 770 F. Supp. 1053, 1068

(D. Md. 1991) (quoting Car Carriers, Inc. v. Ford Motor Co., 745

F.2d 1101, 1107 (7th Cir. 1984)), aff'd, 2 F.3d 56 (4th Cir. 1993);

see also Zachair Ltd. v. Driggs, 965 F. Supp. 741, 748 n.4 (D. Md.

1997) (stating that a plaintiff “is bound by the allegations

contained in its complaint and cannot, through the use of motion

                                16
briefs, amend the complaint”), aff’d, 141 F.3d 1162 (4th Cir. 1998).

It is not at all obvious that the actions complained of potentially

generate a Fourth Amendment issue.           Plaintiff cannot relitigate

the validity of the court process pursuant to which Deputy Sheriff

Neal acted.   She does not seem to allege a Fourth Amendment injury

in any event.     To the extent Ms. Rodman seeks to add a new § 1983

claim against Deputy Sheriff Neal, the court will not consider it.

     Unlike the other claims, Count IX will be dismissed with

prejudice for failure to state a claim as it relates to all

Defendants except Deputy Sheriff Neal.              Out of an abundance of

caution, in the unlikely event that Plaintiff can assert a valid

federal   civil   rights   claim    against       the   deputy   sheriff,   the

dismissal will be without prejudice to allow the filing of a motion

for leave to amend within 21 days.

     C.    Supplemental Jurisdiction

     Ms. Rodman’s three surviving claims, “trespass to land and

improvements,”     “conspiracy     to    commit    assault   with   a   deadly

weapon,” and “malicious destruction of property,” are state law

claims over which this court does not have original jurisdiction.

Under 28 U.S.C. § 1367(c)(3), “District Courts may decline to

exercise supplemental jurisdiction over a claim . . . [where] the

district court has dismissed all claims over which it has original

jurisdiction[.]”      Because Ms. Rodman’s remaining claims arise

under the laws of the State of Maryland, the court will not

                                        17
exercise supplemental jurisdiction to resolve them.         Furthermore,

“[w]hen . . . federal-law claims have dropped out of the lawsuit

in its early stages and only state-law claims remain, the federal

court should decline the exercise of jurisdiction by dismissing

the case without prejudice.”          Borzilleri v. Mosby, 189 F.Supp.3d

551, 563 (D. Md. 2016) (quoting Carnegie-Mellon Univ. v. Cohill,

484 U.S. 343, 350 (1988)).

IV.   Conclusion

      For   all    these   reasons,    Plaintiff’s   complaint   will   be

dismissed in its entirety.      A separate order will be entered.



                                                     /s/
                                           DEBORAH K. CHASANOW
                                           United States District Judge




                                      18
